Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-30-2008

Warren v. USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4012




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Warren v. USA" (2008). 2008 Decisions. Paper 1099.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1099


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 07-4012


                                 MORRIS J. WARREN,
                                              Appellant

                                            v.

                          UNITED STATES OF AMERICA;
                          FEDERAL BUREAU OF PRISONS


                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                           (D.C. Civil Action No. 07-cv-0170)
                       District Judge: Honorable Edwin M. Kosik


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    May 27, 2008

            Before: SLOVITER, BARRY and GREENBERG, Circuit Judges

                                  (filed: May 30, 2008)
                                       ___________

                                       OPINION
                                      ___________

PER CURIAM

             Morris Warren appeals the District Court’s sua sponte dismissal of his

complaint for failure to state a claim under 28 U.S.C. §§ 1915A and 1915(e)(2)(B) and as

a sanction under Fed. R. Civ. Pro. 41(b). For the reasons that follow, we will affirm.
                  Warren is confined in federal prison in Lewisburg, Pennsylvania.

    Proceeding pro se and in forma pauperis (IFP), Warren filed a complaint alleging that he

    was suffering from “excruciating” arthritic pain. He further claimed that prison officials

    were meddling with his prison financial account by keeping a high enough balance on his

    account so as to deprive him of his “indigent” status, consequently disqualifying him for

    free treatment and denying him access to medication.

                  The Magistrate Judge construed the action as arising under Bivens v. Six

    Unnamed Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971). Because

    Warren’s complaint named only the “United States of America” and the “Federal Bureau

    of Prisons” as the defendants, he was ordered to file an amended complaint naming

    proper defendants and alleging their personal involvement. The Magistrate Judge warned

    that he would recommend dismissing the action if he failed to comply. Nevertheless,

    Warren failed to curatively amend his complaint.1

                  Thereafter, the Magistrate Judge issued a Report and Recommendation

    advising that Warren’s complaint be dismissed for failure to state a claim under 28 U.S.C.




       1
1         Instead, Warren erroneously filed a notice of appeal from that order, emphasizing
2   the gravity of his medical condition, but failing to address the Magistrate Judge’s order to
3   identify specific parties. He subsequently filed a motion for the appointment of counsel
4   in the District Court, asserting that he could not afford an attorney, and that his arthritis
5   had been making it difficult for him to type. Furthermore, he claimed that the Magistrate
6   Judge’s order imposed “conditions that [he] can-not [sic] meet,” obviously
7   misunderstanding the Judge’s order to specify individual defendants.

                                                  2
    §§ 1915A and 1915(e)(2)(B) and pursuant to Fed. R. Civ. Pro. 41(b) as a sanction 2 for

    failing to comply with the court order, and the District Court adopted that

    recommendation in its entirety.

                  We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary

    review over the District Court’s dismissal of an action for failure to state a claim under 28

    U.S.C. §§ 1915A and 1915(e)(2)(B). See Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir.

    2000).

                  Bivens created a cause of action for damages and injunctive relief against

    federal officials for violating an individual’s federal constitutional rights. See 403 U.S. at

    388. However, Bivens only authorizes suit against federal officials in their individual

    capacities, not the United States and federal agencies. See F.D.I.C. v. Meyer, 510 U.S.

    471, 473 (1984). Accordingly, Warren’s failure to name specific federal prison officials

    as defendants and to allege their personal involvement constituted a fatal defect in his

    Bivens action. The District Court gave him a chance to amend his complaint and

    explicitly instructed him to name the persons alleged to have committed these

    constitutional violations or face dismissal of his complaint. But Warren ignored these

    instructions, leaving the “United States” and the “Federal Bureau of Prisons” as the only

    named defendants in this action. Because these defendants are not proper defendants



       2
1       Because we affirm the District Court’s dismissal of the action under 28 U.S.C. §§
2   1915A and 1915(e)(2)(B), we need not reach whether the court abused its discretion in
3   dismissing the action under Fed. R. Civ. P. 41(b).

                                                  3
under Bivens, we will affirm the District Court’s dismissal of Warren’s complaint for

failure to state a claim.




                                         4